PETROPLUS, JUDGE:
The above captioned Claims, after a thorough investigation of the facts and damages by Counsel for the Respondent, arise from the same factual situation, and are submitted to the Court on an agreed statement of facts. Liability has been admitted by the State and the amount of damages to the personal property of the Claimants has been agreed in the sums of $900.00 for Claim No. D-304, $1,450.00 for Claim No. D-305, and $235.00 for Claim No. D-306, respectively.
The agreed facts are as follows:
As part of Project 1-79-3(5)118, construction of an Interstate Highway in Harrison County, West Virginia, a culvert was construct*63ed under 1-79 to take the flow of T-Gee Run, a tributary of Lost Creek in the Town of Lost Creek. On May 23 and 24, 1968, a heavy storm occurred in the Lost Creek area, resulting in the flooding of dwellings along T-Gee Run. An investigation of the topography, ground elevations, drainage structures, creek elevations, and building elevations in the area, together with a review of the design characteristics of the culvert, made it evident that the proximate cause of the flooding of the dwellings of the Claimants was the backwater from the culvert. The Department of Highways neglected to design and construct a culvert with sufficient clearance or opening to permit proper drainage of the area in question in times of heavy rain and to keep the water level of T-Gee Run below that which would cause flood damage.
These Claims were filed on May 22, 1970, one day before the Statute of Limitations would have barred the Claims.
From the above facts it is clear that the damage to the household furnishings was the proximate result of a flooding caused by an improperly designed and inadequate culvert. We approve the admission of negligence by the State and the stipulation of the amount of damages. The Claims have been thoroughly investigated and it is a moral obligation of the State to compensate the Claimants for their damages.
For the reasons stated, awards are made to the Claimants as follows:
Herbert Thomas and Lovie Thomas_$ 900.00
Joseph H. Sands and Kathleen Sands_ 1,450.00
Gloria L. Randolph_ 235.00
Claims allowed in the amounts of $900.00, $1,450.00, and $235.00 or a total of $2,585.00.